Because I believe that there is enough of evidence in the record to make a question of fact of whether Wilson was an employe of Tankar Gas, Inc., I believe that the commission's determination of the existence of that relationship should be sustained. There is evidence both in and outside of the lease which could persuade a trier of fact that the requisite degree of control is present. The lease is but partial evidence of the nature of the relationship obtaining between the parties. Rick v. Noble, 196 Minn. 185, 188, 264 N.W. 685. Upon the whole record, the finding of employment is supported, and for that reason I consider a discussion of § 4290 not only unnecessary but inappropriate.